DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/16/2021 has been entered.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 and 9-18, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, and 9-11 of U.S. Patent No. 9,707,960. Although the claims at issue are not identical, they are not patentably distinct from each other because the same inventive scope has been claimed as shown in the table listed below:
Application # 16/448,230

1. A method of controlling a vehicle having an autonomous driving mode, the method comprising: determining, by one or more processors, a distance from the vehicle to an intersection; determining, by the one or more processors, a first state of a traffic signal when the vehicle is the distance from the intersection; determining, by the one or more processors, a time when the vehicle will enter the intersection based on a current speed of the vehicle and the distance; determining, by the one or more processors, a second state of the traffic signal at the time when the vehicle will enter the intersection based on the determined first state; and determining, by the one or more processors, whether the vehicle should stop in response to the traffic signal or proceed through the intersection in the 

4. The method of claim 1, wherein the determined second state includes the traffic signal having an illuminated yellow light, and wherein controlling the vehicle through the intersection includes proceeding without stopping the vehicle.


1.  A computer-implemented method comprising: identifying, by one or more 
computing devices internal to a vehicle, a time when a traffic signal light will turn from yellow to red;  estimating, by the one or more computing devices internal to the vehicle, a location of the vehicle at the identified time that a traffic signal light will turn from yellow to red;  detecting, by the one or more computing devices internal to the vehicle, a starting marker at an intersection associated with a traffic signal light while the vehicle is in motion; determining, by the one or more computing devices internal to the vehicle, whether the estimated location of the vehicle will be at least a threshold distance past the starting marker into the intersection; and when the estimated location of the vehicle is 

2.  The method of claim 1, further comprising, when the estimated location of the vehicle is determined not to be at least a threshold distance past the starting marker, determining that the vehicle should stop at or before the starting marker.


3. The method of claim 2, wherein in the determined second state includes the traffic signal having an illuminated red light, and wherein controlling the vehicle includes stopping the vehicle before the intersection.
3.  The method of claim 1, further comprising: identify a time when a traffic signal light turned from green to yellow; identifying a length of time that the traffic signal light will remain yellow; and wherein identifying the time when the traffic signal light will turn from yellow to red is based on the time when a traffic signal light turned from green to yellow and a length of time that the traffic signal light will remain yellow.
9. The method of claim 1, further comprising identify a time when the traffic signal will change state, and wherein controlling the vehicle is further based on the time when the traffic signal will change state.

10. The method of claim 1, wherein the determined first state is the same as the determined second state.
7.  The method of claim 1, further comprising: after determining that the 
vehicle should go through the intersection, estimating, a second location of the vehicle at the time that the traffic signal light will turn from yellow to red;  and determining whether the estimated second location of the vehicle will be at least a second threshold distance past the starting marker, wherein the second threshold distance is less than the threshold distance. 

11. The method of claim 1, wherein the determined second state is different from the determined first state.
5.  The method of claim 3, wherein identifying the length of time includes retrieving a default value.
12. The method of claim 1, further comprising, identifying a length of time that the traffic signal will remain in the determined first state, and wherein controlling the vehicle is further based on the length of time.
6.  The method of claim 3, wherein identifying the length of time includes accessing a plurality of lengths of times for various traffic signal lights and retrieving a value corresponding to the traffic signal light.

5.  The method of claim 3, wherein identifying the length of time includes 
retrieving a default value
14. The method of claim 12, wherein the length of time is based on a speed limit for a road on which the vehicle is traveling.
4.  The method of claim 3, wherein identifying the length of time include calculating the length of time based on a speed limit of a roadway on which the vehicle is traveling.
15. The method of claim 12, wherein the length of time is received from a device remote from the vehicle.
9.  The method of claim 1, wherein identifying the time when the traffic signal light will turn from yellow to red is based on information received from a device remote from the vehicle.
16. The method of claim 12, wherein determining the determined second state is further based on the length of time.
3.  The method of claim 1, further comprising: identify a time when a 
traffic signal light turned from green to yellow; identifying a length of time that the traffic signal light will remain yellow;  and wherein identifying the time when the traffic signal light will turn from yellow to red is based on the time when a traffic signal light turned from green to yellow and a length of time that the traffic signal light will remain yellow.
17. A system for controlling a vehicle having an autonomous driving mode, the system comprising one or more processors configured to: determine a distance from the vehicle to an intersection; determine a first state of a traffic signal when the vehicle is the distance from the intersection; determine a time when the vehicle will enter the intersection based on a current speed of the
vehicle and the distance; determine a second state of the traffic signal at the time when the vehicle will enter the intersection based on the determined first state; determine whether the vehicle should stop in response to the traffic signal or proceed through the intersection in the autonomous driving mode based on the determined second state; and control the vehicle based on the determination of whether the vehicle should stop in response to the traffic signal or proceed through the intersection.



20. The system of claim 18, further comprising the vehicle.

marker at an intersection associated with a traffic signal light while the vehicle is in motion; determine whether the estimated location of the vehicle will be at least a threshold distance past the starting marker into the intersection; and when the estimated location of the vehicle is determined to be at least a threshold distance past the starting marker into the intersection, determine that the vehicle should continue through the intersection.

11.  The system of claim 10, wherein the one or more computing devices are further configured to, when the estimated location of .


Claims 5-8, 19, 21-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 10, and 11 of U.S. Patent No. 9,707,960 B2 in view of Ferguson et al. (Pub # US 2014/0277901 A1) and Clarke et al. (Pub # US 2015/0151751 A1). 
In the primary reference Gutmann et al. teaches a method of controlling a vehicle have in autonomous driving mode, except the braking power to threshold value to determine whether the vehicle show proceed through the intersection without stopping and wherein determining the time is further based on a speed profile of the vehicle and distance. 
In the same field of endeavor, Ferguson teaches a method of controlling a vehicle have in autonomous driving mode, except the braking power to threshold value to determine whether the vehicle show proceed through the intersection without stopping [0036 and 0046] for the befit of providing safe driving through the intersection based on the traffic condition.
Furthermore, in the same field of endeavor, Clarke et al. teaches wherein determining the time is further based on a speed profile of the vehicle and distance [0273] for the benefit of ensuring the vehicle performance.
Response to Arguments
Applicant’s arguments with respect to claims 1-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK K WANG whose telephone number is (571)272-1938.  The examiner can normally be reached on M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACK K WANG/Primary Examiner, Art Unit 2687